WADE, Justice.
Action to establish the location of agreed upon boundary lines between mining claims located in Emery County, Utah, wherein the metes and bounds descriptions were conceded to be incorrect. The trial court, after a long trial in which it carefully considered and studied the evidence presented, made findings of fact and conclusions of law and *398entered judgment thereon in accordance with its views stated in its opinion.
Appellants contend there is no substantial evidence to sustain the trial court’s findings of fact as to the correct location of monuments on the ground.
We have carefully studied the views expressed by the trial court and the evidence presented on all sides of the case, and definitely find substantial evidence to support the trial court’s findings which requires us to affirm them. Costs to respondent.
HENRIOD, C. J., and McDONOUGH, CROCKETT, and CALLISTER, JJ., concur.